Name: Commission Regulation (EC) No 2449/96 of 18 December 1996 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  world organisations;  plant product;  international trade
 Date Published: nan

 Avis juridique important|31996R2449Commission Regulation (EC) No 2449/96 of 18 December 1996 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand Official Journal L 333 , 21/12/1996 P. 0014 - 0024COMMISSION REGULATION (EC) No 2449/96 of 18 December 1996 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 (1) thereof,Whereas the Community has undertaken, within the framework of the World Trade Organization (WTO), to open certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in Indonesia, in other contracting parties to the WTO other than Thailand, in the People's Republic of China and in certain other countries not members of the WTO other than China; whereas under those quotas the customs duty is limited to 6 % ad valorem; whereas those quotas are to be opened on a multiannual basis and administered by the Commission;Whereas it is necessary to maintain a system of administration which ensures that only products originating in the Republic of Indonesia and the People's Republic of China can be imported under the quotas allocated to those countries; whereas, as a result, the issue of import licences should continue to be subject to the presentation of export licences issued by the authorities of those two countries, specimens of which have been sent to the Commission; whereas, as regards products originating in Vietnam, in accordance with the practice followed for several years, import licence applications are subject, in addition to other provisions, to presentation of a certificate issued on the initiative of the exporting country;Whereas, since imports of the products concerned into the Community have traditionally been administered on a calendar-year basis, that system should be maintained;Whereas imports of products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 are subject to presentation of an import licence for which common detailed rules of application are laid down in Commission Regulation (EEC) No 3719/88 (2), as last amended by Regulation (EC) No 2350/96 (3); whereas Commission Regulation (EC) No 1162/95 (4), as last amended by Regulation (EC) No 1527/96 (5), lays down special detailed rules for the application of the system of licences for cereals and rice;Whereas the usual additional rules for the management of such quotas, relating in particular to the submission of applications, issue of licences, and monitoring of imports should be applied;Whereas, in particular, the origin of the products should be ascertained by providing that the issue of import licences be subject to the presentation of certificates of origin issued by the countries concerned; whereas, however, certificates of origin should not be required for products originating in the People's Republic of China;Whereas, for the sake of sound management of the import arrangements in question, applications for licences may not cover a quantity in excess of that entered on the document certifying loading and shipment to the Community; whereas a maximum quantity per application should also be laid down in certain cases, and it should be stipulated that in no case may applications cover a quantity greater than that for which the aforementioned proof is provided;Whereas, in cases where the quantities actually unloaded are slightly in excess of the quantities given in the import licences, measures to ensure the release for free circulation of the surplus quantities should be adopted if the country of origin of the products is able to guarantee that the formalities needed for this purpose can be executed; whereas Indonesia and China appear able to meet this condition;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:TITLE I Quotas Article 1 From 1 January 1997 the following annual tariff quotas are hereby opened for imports of products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 at a customs duty rate of 6 % ad valorem:1. a quota of 825 000 tonnes for the products in question originating in the Republic of Indonesia;2. a quota of 145 590 tonnes for the products in question originating in other member countries of the World Trade Organization (WTO) other than Thailand;3. a quota of 350 000 tonnes for the products in question originating in the People's Republic of China;4. a quota of 32 000 tonnes for the products in question originating in other countries not members of the WTO other than China, of which 2 000 tonnes shall be reserved for the importation of products of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kilograms, either fresh and whole or without skin and frozen, whether or not sliced.Article 2 With a view to the release for free circulation of the products referred to in Article 1, import licence applications shall be lodged in any Member State and licences issued shall be valid throughout the Community.Article 3 1. Import licence applications shall be admissible if:(a) they are accompanied by the original of a certificate drawn up by the competent authorities of the country concerned certifying the origin of the goods in accordance with the specimen in Annex I; however, such a certificate shall not be necessary for imports of products originating in the People's Republic of China and referred to in Article 1 (3);(b) they are accompanied by proof, in the form of a copy of the bill of lading, that the goods have been loaded in the third country of origin and are transported to the Community by the vessel mentioned in the application, and, where the third country does not have direct access to the sea, an international transport document certifying transport of the goods from the country of origin to the port of shipment is also provided;(c) in the case of products originating in Indonesia and China, they are accompanied by the relevant export licences as referred to in Title II issued by the authorities, duly completed in accordance with the specimen in Annexes II and III. The originals of such licences shall be kept by the authority issuing them. However, where the import licence applications cover only part of the quantity indicated on the export licence, the issuing authority shall indicate on the original the quantity in respect of which the original was used and, after stamping it, shall return the original to the party concerned. Only the quantity indicated in Section 7 of export licences in the case of Indonesian exports and in Section 9 of export licences in the case of Chinese exports shall be taken into consideration for the purposes of issuing the import licences;(d) they relate to a quantity which does not exceed the quantity indicated in the documents referred to in points (a), (b) and (c).2. Applications for import licences submitted for the purposes of the release for free circulation of products of a kind used for human consumption covered by CN codes 0714 10 91 and 0714 90 11 may not relate to a quantity in excess of 150 tonnes per interested party acting on his own account.TITLE II Export licences Article 4 1. Export licences issued by the authorities of the Republic of Indonesia and the People's Republic of China shall be printed in English.2. The original and copies thereof shall be completed in typescript or by hand. In the latter case, they must be completed using ink and block capitals.3. Each export licence shall bear a preprinted serial number; in its uppermost section it shall also bear a licence number. The copies shall bear the same numbers as the original.Article 5 1. Export licences shall be valid for 120 days from the date of issue. The day of issue of a licence shall count as part of its terms of validity.Licences shall not be valid unless their sections are duly completed and they are authenticated as indicated on them. Quantities must be given in figures and in words.2. Export licences shall be duly authenticated where they indicate the date of issue and bear the stamp of the issuing authority and the signature of the persons authorized to sign them.TITLE III Import licences Article 6 Licence applications and licences shall indicate:(a) in Section 8, the third country in which the product concerned originates.Importation from that country shall be obligatory;(b) in Section 24, one of the following entries:- Derechos de aduana limitados al 6 % ad valorem [Reglamento (CE) n ° 2449/96]- Toldsatsen begrÃ ¦nses til 6 % af vÃ ¦rdien (Forordning (EF) nr. 2449/96)- BeschrÃ ¤nkung des Zolls auf 6 % des Zollwerts (Verordnung (EG) Nr. 2449/96)- Ã Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ªÃ ¡Ã ´' Ã ¡Ã ­Ã ¾Ã ´Ã ¡Ã ´Ã ¯ Ã ¼Ã ±Ã ©Ã ¯ 6 % Ã ªÃ ¡Ã ´' Ã ¡Ã ®Ã Ã ¡ [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2449/96]- Customs duties limited to 6 % ad valorem (Regulation (EC) No 2449/96)- Droits de douane limitÃ ©s Ã 6 % ad valorem [RÃ ¨glement (CE) n ° 2449/96]- Dazi doganali limitati al 6 % ad valorem [Regolamento (CE) n. 2449/96]- Douanerechten beperkt tot 6 % ad valorem (Verordening (EG) nr. 2449/96)- Direitos aduaneiros limitados a 6 % ad valorem [Regulamento (CE) n º 2449/96]- Arvotulli rajoitettu 6 prosenttiin (asetus (EY) N:o 2449/96)- Tullsatsen begrÃ ¤nsad till 6 % av vÃ ¤rdet (FÃ ¶rordning (EG) nr 2449/96).(c) in Section 20, the name of the vessel in which the goods are being or have been shipped to the Community, the number of the certificate of origin submitted and, in the case of products originating in Indonesia or China, the number and date of the Indonesian or Chinese export licence respectively.Article 7 1. Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security against import licences shall be ECU 20 per tonne.However, in the case of products originating in the People's Republic of China, the security shall be ECU 5 per tonne.2. If, pursuant to Article 8 (4), the quantity in respect of which the licence is issued is less than the quantity in respect of which it was applied for, the security corresponding to the difference shall be released.3. The fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply.Article 8 1. Licence applications shall be lodged with the competent authorities of the Member States between Monday and Wednesday each week, up to 13.00.However, the first day each year for lodging applications shall be the first working day in January.2. For products originating in Indonesia or China, licence applications may relate to imports to be carried out the following year if they are submitted during December on the basis of an export licence issued by the Indonesian or Chinese authorities for the year in question.3. Member States shall notify to the Commission by telex or fax on the day following the day on which applications are lodged, and not later than 13.00 on the Thursday following the deadline for lodging applications laid down in the first subparagraph of paragraph 1, the following particulars in respect of each application:- the country of origin of the product,- the quantity in respect of which the import licence is applied for,- the name of the applicant,- the number of the certificate of origin submitted and the total quantity entered in the original document or an extract thereof,- the name of the vessel entered in Section 20,- for products originating in Indonesia or China, the number of the Indonesian or Chinese export licence indicated in the uppermost section of the licence.4. The Commission shall determine and notify to the Member States by telex or fax not later than the fourth working day following the day on which applications are lodged the extent to which licence applications are to be accepted.5. Member States may issue the import licences as soon as they receive notification from the Commission.However, import licences for products originating in Indonesia or China in respect of which applications are lodged in December for the following year shall not be issued before the first working day in January of the year in question.Article 9 Subject to Article 10 (2) and notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed the quantity indicated in Sections 17 and 18 of import licences; to that end the figure 0 shall be entered in Section 19 of licences.Article 10 1. In the case of products originating in Indonesia, once it has been verified that the quantities actually unloaded for a given consignment are in excess of those covered by the import licence(s) issued for that consignment, the competent authorities which issued the licence(s) concerned shall, at the request of the importer, notify the Commission by telex or fax as quickly as possible, on a case-by-case basis, of the Indonesian export licence number(s), the import licence number(s), the excess quantity and the name of the vessel.The Commission shall contact the Indonesian authorities with a view to the issue of new export licences. Pending their preparation, the surplus quantities may not be released for free circulation as long as the new import licences for the quantities in question cannot be presented. The new import licences shall be issued under the terms laid down in Article 8.2. However, notwithstanding paragraph 1, where the quantities unloaded are not more than 2 % in excess of the quantities covered by the import licences issued corresponding to the export licences granted for the vessel concerned, the competent authorities in the Member State where release for free circulation is to take place shall, at the request of the importer, authorize the release for free circulation of the excess quantities provided that the importer pays a customs duty limited to 6 % ad valorem and lodges a security for an amount equal to the difference between the full duty and that paid.The Commission, on receipt of the information referred to in the first subparagraph of paragraph 1, shall contact the Indonesian authorities with a view to the issue of new export licences.Securities shall be released on presentation to the competent authorities of the Member State in which release for free circulation is to take place of a supplementary import licence for the excess quantity in question. Application for such licences shall not be subject to the lodging of a security against the licence as provided for in Article 14 (2) of Regulation (EEC) No 3719/88 and Article 7 of this Regulation. Such licences shall be issued under the terms of Article 8 on presentation of one or more new export licences issued by the Indonesian authorities for the excess quantity in question. The additional import licence shall contain in box 20 one of the following entries:- Certificado complementario, apartado 2 del artÃ ­culo 10 del Reglamento (CE) n ° 2449/96- Supplerende licens, forordning (EF) nr. 2449/96, artikel 10, stk. 2- ZusÃ ¤tzliche Lizenz - Artikel 10 Absatz 2 der Verordnung (EG) Nr. 2449/96- Ã Ã µÃ ¬Ã °Ã «Ã §Ã ±Ã ¹Ã ¬Ã ¡Ã ´Ã ©Ã ªÃ ¼ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ - ¶Ã ±Ã ¨Ã ±Ã ¯ 10 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 2 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2449/96- Licence for additional quantity, Article 10 (2) of Regulation (EC) No 2449/96- Certificat complÃ ©mentaire, rÃ ¨glement (CE) n ° 2449/96, article 10 paragraphe 2- Titolo complementare, regolamento (CE) n. 2449/96, articolo 10, paragrafo 2- Aanvullend certificaat - artikel 10, lid 2, van Verordening (EG) nr. 2449/96- Certificado complementar, n º 2 do artigo 10 º do Regulamento (CE) n º 2449/96- LisÃ ¤todistus, asetus (EY) N:o 2449/96, 10 artiklan 2 kohta- Kompletterande licens, artikel 10.2 i fÃ ¶rordning (EG) nr 2449/96.The security shall be forfeit in respect of quantities for which a supplementary import licence is not presented within 4 months, except in cases of force majeure, from the date on which the declaration for release for free circulation referred to in the first subparagraph is accepted.Once the supplementary import licence has been processed and stamped by the competent authority when the security is released, the licence shall be returned to the issuing authority as soon as possible.3. Application of paragraphs 1 and 2 may not result in importation of quantities of goods exceeding the overall quota authorized for the year. If, when a supplementary import licence is issued, it is found that the overall quota has been exceeded, the quantity covered by the supplementary licence shall be deducted from the overall quota authorized for the following year.Article 11 The quantities of products to which each import licence issued relates shall be deducted from the overall quota for the year of issue of those licences.Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the date of actual issue.However, licences issued for products originating in Indonesia or China shall be valid up to the last day of validity of the export licence plus 30 days.Article 12 This Regulation shall enter into force on 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 331, 2. 12. 1988, p. 1.(3) OJ No L 320, 11. 12. 1996, p. 4.(4) OJ No L 117, 24. 5. 1995, p. 2.(5) OJ No L 190, 31. 7. 1996, p. 23.ANNEX I >REFERENCE TO A FILM>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >REFERENCE TO A FILM>ANEXO III - BILAG III - ANHANG III - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III - LIITE III - BILAGA III >REFERENCE TO A FILM>